Citation Nr: 1040152	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  03-33 424	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The appellant had periods of active service from July to November 
1972, and from April to May 1975; he also had periods of National 
Guard service from December 1979 to April 1995.

This appeal to the Board of Veterans Appeals (Board) arises from 
a June 2002 rating action that denied service connection for 
PTSD. 

By decision of January 2006, the Board denied service connection 
for PTSD.  The appellant appealed the denial to the U.S. Court of 
Appeals for Veterans Claims (Court).  By October 2007 Order, the 
Court vacated the Board's January 2006 decision and remanded the 
matter to the Board for compliance with instructions contained in 
an October 2007 Joint Motion for Remand to the Board of the 
appellant and the VA Secretary.

By decision of March 2008, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant did not engage in combat with the enemy in 
service.

3.  The occurrence of two of the appellant's claimed inservice 
stressful experiences, injuries in August 1980 and July 1993, has 
been corroborated by available service records.

4.  The competent, most persuasive medical evidence shows that 
the appellant does not have a current valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, 
upon the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim, as well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, it defines the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

A November 2003 post-rating RO letter informed the appellant of 
the VA's responsibilities to notify and assist him in his claim, 
and of what was need to establish entitlement to service 
connection.  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, that 2003 letter provided notice that the VA would 
make reasonable efforts to help the appellant get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  It 
further specified what evidence the VA had received; what 
evidence it was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 2003 RO 
letter satisfies the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify a 
claimant of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; and 
(3) the evidence, if any, to be provided by him.  As indicated 
above, all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matter now before the Board, the 2003 document meeting the 
VCAA's notice requirements was furnished to the appellant 
subsequent to the June 2002 rating action on appeal.  However, 
the Board finds that the delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the appellant because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after notice 
was provided, as reflected in the March 2005 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  As indicated above, the appellant has been notified of 
what was needed to substantiate his claim for service connection 
for PTSD, and afforded numerous opportunities to present 
information and/or evidence in support thereof.  As a result of 
RO development and the Board remand, comprehensive documentation, 
identified below, has been associated with the claims folder and 
considered in connection with the appellant's appeal.  Hence, the 
Board finds that any failure on the part of the VA in not 
completely fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102 (2005).  
  
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection claim 
(veteran status, the existence of a disability, a connection 
between the veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In this 
case, the appellant was notified of the degree of disability and 
the effective date information in a March 2006 RO letter, thus 
meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remand, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all available evidence necessary to 
substantiate his claim, to include obtaining all available 
service medical, personnel, and administrative records, and 
numerous post-service VA medical records.  The appellant was 
afforded a comprehensive VA examination in August 2009.  
Significantly, the appellant has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
January and May 2008, the appellant stated that he had no 
additional information or evidence to submit in connection with 
his claim.  The record also presents no basis for further 
development to create any additional evidence to be considered in 
connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the appellant is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski,  2 Vet. App. 141, 143 (1992).  Service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the appellant contends that he has PTSD as a result 
of having experienced stressful events in service, to include 
injuring his right knee in August 1980 when moving a heavy 
trailer over rough terrain, and injuring his neck and upper back 
in July 1993 when he fell while constructing a framed tent.

The service medical records are negative for findings or 
diagnoses of any PTSD.

The service records document a left knee injury in August 1980 
while the appellant was performing annual training when moving a 
heavy trailer over rough terrain, and a neck and upper back in 
July 1993 after he fell while constructing a framed tent.

The post-service medical evidence dates from 2000 and includes VA 
outpatient notations of various diagnoses including PTSD.  In 
June 2000, the appellant and his wife were noted to be having 
difficulty managing stress and lack of intimacy, with reference 
to several major stressors that mainly involved their children 
and their inability to find time to relax together.

In March and April 2001, a VA psychologist noted a diagnosis of 
PTSD, and the appellant's marital problems and inability to show 
emotion.  The claimant was going through a divorce, and the 
examiner explored the roots of the emotional problem in his 
sexual trauma as a child, as well as non-combat trauma during 
military service, including a trailer accident.  

On May 2002 VA general medical examination, the appellant 
complained of inability to work due to depression and anxiety, 
and the impressions included PTSD. 

On November 2004 VA examination, the appellant was noted not to 
have experienced any combat in his military service.  He gave a 
history of trauma in service, injuring his right knee in August 
1980 when moving a heavy trailer over rough terrain, and injuring 
his neck and upper back in July 1993 when he fell while 
constructing a framed tent.  He also gave a history of having 
been molested as a child by a stranger.  Psychological testing 
revealed very strong evidence for severe depression and anxiety.  
The diagnoses were PTSD, dysthymia, somatization disorder, and 
personality disorder.  The physician commented that, while the 
appellant met the criteria for PTSD based on his symptoms and 
documentation of the traumatic events that occurred in military 
service, he also reported a pre-service history of sexual 
molestation as a child, and the examiner could not determine the 
exact trigger or cause of the current PTSD without resorting to 
mere speculation.  

In early January 2005, another VA physician reviewed the claims 
folder and the appellant's documented medical history, including 
the 2001 VA psychologist's reports, the 2004 VA examination 
report, and the claimant's long history of personality 
difficulties, depression, anxiety, and difficulty maintaining 
marital relationships, as well as history of sexual molestation 
as a child.  The doctor commented that the appellant had been 
given a diagnosis of PTSD secondary to his avoidance behaviors, 
nightmares, and flashbacks, even though he did not endorse any 
symptoms of nightmares and flashbacks during evaluations in 2004.  
After reviewing his verified stressors during military service, 
the physician opined that it was not at least as likely as not 
that PTSD was a result of those verified stressors, and that it 
was not possible to separate the etiology of the appellant's 
symptoms and functional impairment.    

In late January 2005, the appellant was hospitalized at a VA 
medical facility for treatment of major depression with suicidal 
ideation.  He reported thoughts of causing a car accident to kill 
himself after the death of his brother in mid-January.  During 
his hospital course, the appellant was treated for bereavement 
with suicidal ideation and dysthymia, but it was difficult to 
determine whether he had claimed PTSD, as he did not describe 
other symptoms associated with PTSD such as intrusive thoughts, 
nightmares, or avoidance of situations associated with the 
trauma.  The discharge diagnoses were normal bereavement, 
dysthymia, alcohol abuse, and personality disorder.    

On August 2009 VA examination, the clinical psychologist reviewed 
the claims folder and the appellant's medical records, which 
showed treatment for varied diagnoses including dysthymic 
disorder, somatization disorder, personality disorder, PTSD, and 
major depression.  The examiner also reviewed the 2004 VA 
examination report, the 2005 VA physician's report, and the 
January 2005 VA hospital report.  The appellant currently 
reported depression due to his brother's and father's deaths, and 
his own current medical and financial problems and unemployment.  
He also reported sexual molestation as a child.  The examiner 
noted that the claimant had a history of a knee, neck, and back 
injuries in service,  but no combat experience.  

After examination, the psychologist noted that the appellant had 
2 verified military service stressors: a knee injury while moving 
a heavy trailer, and a head and back injury after a fall.  
However, the claimant did not describe these incidents as life-
threatening, and he denied any PTSD symptoms in response thereto.  
Rather, the examiner noted that the majority of the appellant's 
symptoms were most closely linked to his brother's death and 
feelings of guilt.  As a result, the doctor opined that his 
verified military stressors did not meet a criterion for PTSD, 
and also noted that childhood incidents of sexual molestation and 
his father's death did meet a criterion for PTSD.  

The final diagnosis was depressive disorder manifested by a 
depressed mood, irritability, difficulty concentrating, sleep 
problems, fatigue, and decreased appetite.  The appellant 
described depression in the context of his brother's and father's 
deaths and his own current medical and financial problems and 
unemployment.  The psychologist opined that the claimant did not 
meet the full criteria for PTSD, that most of his symptoms were 
best accounted for by a diagnosis of a depressive disorder, and 
that the latter diagnosed disability was not directly related to 
his military service, but rather to his several life stressors 
enumerated above, in addition to his childhood experiences.

In this case, the service and post-service records contain no 
evidence of combat service.  Although the service records 
sufficiently verify two stressors, a left knee injury in August 
1980 while the appellant was performing annual training when 
moving a heavy trailer over rough terrain, and a neck and upper 
back in July 1993 after he fell while constructing a framed tent, 
the Board finds that the appellant does not have a valid 
diagnosis of PTSD that is related thereto. 

Numerous VA medical records from 2000 to 2008 contain various 
psychiatric notations, assessments, impressions, and diagnoses.  
However, the Board finds that those notations do not indicate a 
valid diagnosis of PTSD conforming to 38 C.F.R. § 4.125 that was 
arrived at after review of the claimant's documented military and 
medical history, his service medical, personnel, and 
administrative records, and post-service medical records, 
consideration of his claimed inservice stressors, and 
comprehensive examination and testing of the appellant.  In this 
regard, the Board observes that the VA psychologist in March and 
April 2001 apparently merely carried over a "diagnosis of PTSD" 
from previous medical records, and no such diagnosis was arrived 
at after current examination of the appellant.  Similarly, the 
impression of PTSD on May 2002 VA general medical examination was 
not arrived at after any comprehensive psychiatric examination of 
the appellant.  Several psychiatric disorders were diagnosed on 
November 2004 VA examination, including PTSD, dysthymia, and 
somatization and personality disorders, but the examiner was 
unable to determine whether any PTSD was caused by pre-service or 
inservice stressors.  In January 2005, a VA physician noted that 
the appellant had been given a diagnosis of PTSD secondary to his 
avoidance behaviors, nightmares, and flashbacks, even though he 
did not endorse any symptoms of nightmares and flashbacks during 
evaluations in 2004.  After reviewing his verified stressors 
during military service, the physician opined that it was not at 
least as likely as not that PTSD was a result of those verified 
stressors.  Thus, the Board concludes that the abovementioned 
notations including PTSD from 2000 to 2008 are not persuasive 
medical evidence of a valid diagnosis of that psychiatric 
disorder.  

Rather, the Board finds that the competent, more persuasive 
medical evidence in this case, as indicated by the comprehensive 
August 2009 VA examination, definitively shows that the appellant 
does not have a current valid diagnosis of PTSD.  In reaching 
this determination, the Board accords great probative value to 
the 2009 VA examination report, wherein the clinical psychologist 
reviewed the claims folder and the entire evidence of record, 
including the appellant's military and post-service psychosocial 
history, his service medical, personnel, and administrative 
records, his verified inservice stressors, and post-service 
medical records, and reached his well-reasoned conclusions after 
thorough mental status examination of the claimant.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of 
the Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993)  (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  As the most persuasive, 
competent and probative medical evidence on the question of 
psychiatric diagnosis establishes that the appellant does not 
meet the diagnostic criteria for PTSD, the Board finds that a 
critical element to establish service connection therefor is 
lacking. 

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Where, as here, the competent, most persuasive evidence does not 
provide valid indicia of the disability for which service 
connection is sought (and hence, no evidence of a nexus between 
that disability and military service), there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the most persuasive and competent medical evidence 
(the August 2009 VA examination report) shows no current valid 
diagnosis of PTSD, the Board finds that service connection for 
that claimed disability is not warranted.  In reaching this 
conclusion, the Board has considered the Court's decision in 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
requirement that a claimant have a current disability before 
service connection may be awarded therefor is satisfied when he 
has a disability at the time that a claim for VA disability 
compensation is filed, or during the pendency of that claim, and 
he may be granted service connection even though the disability 
resolves prior to the VA's adjudication of the claim).  However, 
the Board, for the reasons stated above, has determined that the 
various notations, assessments, impressions, and diagnoses 
including PTSD from 2000 to 2008 are not persuasive medical 
evidence of a valid diagnosis of that psychiatric disorder, as a 
result of which the Court's decision in McClain provides no basis 
for the grant of service connection in this case. 

In addition to the medical evidence of record, the Board also has 
considered the claimant's assertions in connection with the claim 
on appeal.  However, as a layman without appropriate medical 
training and expertise, the appellant simply is not competent to 
render a probative (persuasive) opinion on the key medical matter 
in this case-such as whether he currently meets the diagnostic 
criteria for PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring medical 
knowledge).  The Board emphasizes that medical matters such as 
diagnosis, causation, and etiology are solely within the province 
of trained medical professionals.  See, e.g., Jones v. Brown, 7 
Vet. App. 134, 137 (1993).  As noted above, the most persuasive, 
competent and probative medical evidence on the question of 
psychiatric diagnosis establishes that the appellant does not 
meet the diagnostic criteria for PTSD.  Rather, the 
abovementioned medical evidence supports the 2009 VA medical 
diagnosis of a depressive disorder, which the examiner opined was 
not directly related to the claimant's military service, but 
rather to his several other enumerated life stressors, in 
addition to his childhood experiences.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


